Citation Nr: 1713766	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for IV drug usage, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Oakland, California, Regional Office (RO).

In July 2014, the Board remanded this matter to the AOJ for further development.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the competent evidence of record suggests that his IV drug use is related to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's IV drug usage is proximately due to his service-connected PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, as any deficiency would constitute harmless error.
II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity or aggravation of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally drug use is considered willful misconduct and is not an event for service connection purposes.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  However, there is a limited exception for any drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

III. Factual Background and Analysis

The Veteran contends that his hepatitis C resulted from IV drug use that is related to his service-connected PTSD.  He contends he turned to IV drug use as a form of self-medicating for his PTSD. 

On a VA examination in November 2010, the examiner confirmed that the Veteran has hepatitis C.  The examiner noted that the Veteran was an admitted IV drug user of heroin, and also gave a history of exposure to blood and body fluids in Vietnam.  The examiner indicated that he could not give an opinion to how the Veteran contracted the hepatitis C, but opined that it was more likely than not that he contracted it through his IV drug abuse.  

On a VA DBQ examination in September 2014, the examiner noted that hepatitis C was diagnosed for this Veteran, and the examiner opined that it was at least as likely as not that the Veteran's hepatitis C had onset in service due to injection of heroin intravenously and snorting of cocaine in 1967, and was related to service, including in-service PTSD and self-medication with IV drugs.  In particular, it was noted that the Veteran self-medicated with IV drugs in order to forget the trauma that he witnessed during his military service in Vietnam.

By January 2015 rating decision, the RO granted service connection for hepatitis C due to IV drug usage.  

In light of the foregoing, the Board finds that the competent evidence of record suggests that the Veteran's IV drug use is secondary to his service-connected PTSD.  The Board also notes there is minimal evidence to the contrary.  Thus, resolving any reasonable doubt in his favor, service connection for IV drug use is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for IV drug usage is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


